Citation Nr: 1002615	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004.  In August 2005, the veteran appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).  The 
claim was remanded to the RO in October 2005 for additional 
development.  

In a decision dated in January 2008, the Board denied the 
appeal.  The Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an October 2009 
joint motion to the Court, the parties (the Veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; an October 2009 Court order granted the joint 
motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Service connection is in effect for hemorrhoids, assigned a 
10 percent rating.  In addition, the Veteran has been awarded 
compensation for ventral hernia under 38 U.S.C.A. § 1151, 
which is rated 40 percent disabling.  For ease of 
comprehension, both of these will be referred to as the 
"service-connected disabilities."  His combined rating is 
50 percent.  Thus, he does not meet the percentage 
requirements for consideration of a TDIU rating on a 
schedular basis under 38 C.F.R. § 4.16(a).  Entitlement to a 
TDIU rating on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  
In this case, the RO forwarded the case for extraschedular 
consideration, and the Director responded, in February 2007, 
that the evidence of record did not establish that the 
Veteran was individually unemployed and unemployable due to 
ventral hernia and hemorrhoids.  

The parties moved to vacate and remand the January 2008 Board 
decision, citing failure to adequately address the Veteran's 
testimony at his August 2005 Board hearing, the December 2005 
medical opinion, and the August 2006 VA examination opinion, 
in determining that a TDIU rating was not warranted.  The 
Board was directed to consider whether the Veteran is 
"realistically capable of pursuing any type of substantially 
gainful employment," with consideration of his education and 
work experience.

With respect to his occupational history, the parties 
referred to his history of employment as a heavy equipment 
operator, which he reportedly had been unable to continue 
after the May 1983 gallbladder surgery, due to the resulting 
ventral hernias, and associated lifting restrictions.  This 
history, however, is inaccurate.  

Specifically, in his current TDIU claim, received in March 
2004, the Veteran reported that his disability affected full 
time employment in June 1983; that he last worked full time 
in June 1983; that he became too disabled to work in June 
1983; and that his last employment was with the Stewart 
County Highway Department, as a grade foreman.  Under 
employment history for the last five years he worked, he 
listed five employers, and identified the type of work as 
"road work" and "iron work."  He said his service-
connected ventral hernia and hemorrhoids prevented him from 
securing or following any substantially gainful employment.

In contrast, in the Veteran's original VA 
compensation/pension claim, received in June 1986, he 
reported that he had last worked in "1969-70;" although he 
did relate that his last employment had been with the Stewart 
County Highway Department, as a grade foreman.  He identified 
his disabilities as arthritis of several joints, 
hypertension, shortness of breath, and residuals of 
hemorrhoid and back surgery.  He identified treatment by P. 
Zorch, M.D., who wrote, in September 1986, that he had 
treated the Veteran for hypertension and chronic low back 
pain.  

In an income and employment statement dated and received in 
February 1989, he said he had become totally disabled in 
1970, and, again, that his last employment was with the 
Stewart County Highway Department, as a grade foreman.  He 
reported that his highest annual earned income had been 
$16,000, earned in the 1960's, at which time he had been 
self-employed.  On that form, he reported that he had a 
double hernia and VA doctors had advised him not to lift 
anything heavier than 25 pounds  He stated, however, that he 
had quit his last job, in 1970 due to left leg, back, and 
hypertension conditions.  

Similar discrepancies are contained in his testimony provided 
at earlier hearings, as compared with the August 2005 Board 
hearing testimony.  In August 2005, he testified that he had 
last worked in June 1983 as a heavy equipment operator.  He 
said that riding the heavy equipment caused problems with his 
hemorrhoids.  He said he was medically advised to stop 
working as a heavy equipment operator, and that one doctor 
told him not to lift anything heavier than a 5-pound bag of 
sugar.  

In contrast, at an RO hearing in February 1987, he testified 
that he had not worked since 1970.  He indicated he had not 
worked primarily due to orthopedic conditions.  He said his 
last job had been as grade foreman for the highway 
department, and that previous jobs had been in the nature of 
farming and construction work.  He also stated that he had 
undergone surgery at a VA hospital in 1983 for removal of his 
gallbladder.  He indicated that doctors had told him that he 
had an incisional hernia on each side.   

At a November 1987 RO hearing, he said that the highway 
department job had ended because the job had been completed.  
He said that he had last tried to get a job when he was 53 
years old (and that he was now nearly 63 years old) at a 
nuclear facility for a supervisory job, but was not hired due 
to his various health conditions.  

In testimony provided at a July 1989 RO hearing, the Veteran 
again stated that he had last worked in 1970.  He said, 
again, that his last job Stewart County Highway Department, 
as a grade foreman, and that the job had been seasonal, 
during the summer months.  He said that the job had entailed 
"checking grade and setting grade stakes, and checking the 
width of the road and keeping the road alignment right and 
supervising the placement of culverts and driveway pipe."  
He said he had a crew of 12 to 15 people under his 
supervision.  He said he had worked on the temporary highway 
jobs twice, in 1969 and 1970.  He said that before that, he 
had worked at farming and ranching.  In discussing his 
disabilities, he did not mention his hernia, although he did 
identify symptoms associated with his hemorrhoids.  

That hearing and later hearings, in June 1991, January 1992, 
August 1992, and May 1995, reveal the Veteran's history that 
he had been involved in running a family farm or ranch with 
his father and brothers, but that in the 1960's, the farm was 
appropriated by eminent domain, because a dam was to be 
built, and the resulting reservoir would cover their land.  
At the June 1991 hearing, he attributed his lifting 
restrictions to a back condition.  At the August 1992 
hearing, he specifically testified that he had had no 
problems at all resulting from the gallbladder surgery except 
he felt it had affected his bowel movements.  

As can be seen, it is impossible to reconcile the written 
statements and sworn hearing testimony offered in connection 
with his earlier claims with the current application and 
sworn hearing testimony.    

Moreover, there is other evidence of record which further 
supports the conclusion that the Veteran did not stop working 
due to ventral hernia after his gallbladder surgery in May 
1983.  For example, VA treatment records dated in July 1979 
show that at that time, the Veteran reported that he was 
employed, as an "operating engineer."  In February 1983, 
his occupation was noted to be "unemployed."  On an 
admission history obtained during the May 1983 
hospitalization, when he underwent the cholecystectomy, he 
was noted to be an unemployed engineer.  

In addition to this direct evidence, the numerous VA and 
private medical records dated in the 1980's and 1990's rarely 
mention any ventral hernia.  On those infrequent occasions 
when it was mentioned during this time, it was not 
accompanied by any recommendations that the Veteran limit his 
activities due to the hernia, nor did the Veteran himself 
complain of any limitation of activities due to the hernia or 
hernias.  

Accordingly, the Board finds that the current statements, 
relating the Veteran's original unemployment to his ventral 
hernia are contradicted by earlier, more probative evidence, 
and, hence, are not credible.  

Thus, we are faced with the unusual and difficult situation 
of a Veteran who is now 84 years old, and who stopped working 
prior to the onset of the disability which he now states 
caused his unemployment.  In addition to his advanced age, he 
has numerous non-service-connected disabilities, including 
lumbar stenosis, hypertension, sciatica, and coronary artery 
disease, to name some of the more significant disabilities 
which have necessitated regular treatment.  The joint motion 
for remand directed that the Board determine whether the 
Veteran was actually capable of securing and following 
gainful occupation in a sedentary capacity, or "'whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.'  Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991)."  

Unlike the situation addressed in Moore, however, the ventral 
hernia disability was not present when the Veteran became 
unemployed.  Also unlike Moore, in this case, the schedular 
criteria have not been met, and, hence, 38 C.F.R. § 4.16(a), 
which requires that the existence and severity of non-
service-connected disabilities, as well as previous 
unemployability status, be disregarded, is not for 
application.  Instead, the claim must be considered on an 
extraschedular basis, under 38 C.F.R. § 4.16(b).  Further, 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19 
(2009).  Because the Veteran is now 84 years old, and became 
unemployed prior to the onset of the ventral hernia 
disability, the question is necessarily theoretical-would 
the Veteran be able to realistically obtain and retain 
substantially gainful employment, due solely to his ventral 
hernia and hemorrhoid disabilities, in light of his education 
and experience, but disregarding the effects on employability 
of his age, and other disabilities.  That is, assuming that 
the Veteran's age and non-service-connected disabilities were 
not barriers to employment, could he otherwise obtain and 
retain substantially gainful employment.  

Unfortunately, all of the opinions of record addressing this 
question are based on the erroneous history that the Veteran 
stopped working in 1983 due to the ventral hernia disability; 
the most recent also notes his age as a prohibiting factor.  
Because it is legally required as well as directed by the 
joint motion for remand that the Veteran's employment history 
be considered, these opinions, based on an erroneous history, 
are essentially without probative value.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to 
accept an opinion based on inaccurate medical history).  Even 
the assumption that he is only qualified to work as a heavy 
equipment operator or manual labor is called into question by 
his July 1989 hearing testimony, in which he described 
largely supervisory duties, and indicated he supervised a 
crew of 12 to 15.  Further, manual labor with heavy lifting 
is not the only type of unskilled labor available.  For 
instance, as noted by a vocational consultant in October 
2009, there are less demanding positions such as parking lot 
attendant or ticket clerk.  

In addition to these problems regarding the reliability of 
his employment history, there are inconsistencies regarding 
the current severity of the service-connected disabilities, 
including size and reducibility of the ventral hernia 
condition.  

New evidence was also received in October 2009, in the form 
of an "Individual Unemployability Assessment" by C. Barchi, 
M.Ed., who is a vocational consultant.  He stated that he had 
reviewed the claims file and spoken with the Veteran, in 
order to assess his employability.  He reiterated the 
erroneous history.  He also opined that the Veteran's 
hemorrhoid disability was considerably disabling, and, 
together with his ventral hernias, rendered him unemployable.  
He is not, however, qualified to provide medical evidence, 
and, in any event, he did not examine the Veteran.  

In view of the above considerations, the Veteran must be 
afforded an examination, which relies upon an accurate 
history.  In addition, the recent treatment records must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all VA treatment records dated 
from June 2006 to the present.

2.  Ask the Veteran to identify any 
records of private treatment or 
evaluations for ventral hernia and/or 
hemorrhoids, which have not been 
previously submitted, in particular, 
records dated after November 2005.  Make 
reasonable attempts to obtain records so 
identified.

3.  Then, schedule the veteran for a VA 
examination to determine whether his 
service-connected ventral hernia(s) and/or 
hemorrhoids, alone, render him unable to 
engage in substantially gainful 
employment.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  

The following factors are to be considered 
in the opinion: 
*  examination findings pertaining to the 
two conditions;
*  the Veteran's past history of 
employment as a heavy equipment operator, 
grade foreman (supervising a road crew), 
and farmer/rancher;
*  the maximum level of physical 
occupational activity the ventral 
hernia(s) and hemorrhoids would permit;
*  the Veteran's 10th grade education;
*  all other relevant evidence.
The following are not to be considered:
*  barriers to employment caused by the 
Veteran's age;
*  the erroneous history of inability to 
continue working after the May 1983 
gallbladder surgery, due to the resulting 
ventral hernias, and associated lifting 
restrictions.

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


